DENECKE, C. J.
This is another proceeding to review the action of the Secretary of State regarding arguments in the voters’ pamphlet on measures to be voted upon. The procedure is outlined in Oregonians for Nuclear Safeguards v. Myers, decided this date. The measure in this proceeding is Number 10, entitled, "Repeals Land Use Planning Coordination Approval.”
We interpret the position of the petitioner to be in opposition to the argument submitted by the proponents of the measure. Her principal argument is:
"Arguments for the passage of Ballot Measure #10 lead the voters to believe they are repealing all state laws concerning planning, zoning and land control, leaving it all to local control. Arguments do not point out there are a multitude of State Statutes authorizing the county to [do] everything LCDC has authority to do. * * * ”
We conclude that the caption of the argument objected to, when read with the body of the argument, would not lead the voters to so believe.
Petitioner may be seeking review of the Secretary of State’s action in regard to the explanatory statement provided for in ORS 254.210 and following. This is a statement prepared by a neutral committee. An explanatory statement is to be "an impartial, simple and understandable statement explaining the measure and its effect.” ORS 254.222(1). We are authorized to determine whether this statement is "insufficient or unclear.” ORS 254.230.
We have examined the explanatory statement approved by the Secretary of State and find that it is not "insufficient or unclear.” The explanatory statement approved by the Secretary of State is certified.
The order of the Secretary of State regarding the statement of the proponents of the measure is affirmed.